DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following rejections are withdrawn in consideration of the applicant’s arguments and amendments pertaining to the following claims:
Claim 44-76 does not maintain rejection under U.S.C. 35 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 44-71, 76 are rejected under 35 U.S.C. 103 as being unpatentable over Minervin (SU 1494 A1) in view of smith (GB 1500721 A).
Regarding Claim 44, Minervin explicitly discloses an apparatus for rapid drying of a film 13 during its movement, 
wherein the drying apparatus comprises of a drum with a cylindrical surface that extends in a circumferential direction and has a rotation axis concentric to the surface and extending in an axial direction (Fig. 1 & 2 depicts the cross section of a cylindrical drum with a surface that extends in the circumferential direction).  
wherein the drying apparatus further comprises a guiding device (shaft 2) for guiding a continuous strip (the film strip 13 is analogous to the continuous strip) in a plurality of windings around the drying surface (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of shafts [Paragraph 5]), 
wherein the guiding device comprises a plurality of first guiding rollers (Annotated Fig 3. depicts the section of shafts 2 comprising of first rollers) and a plurality of second guiding rollers (Annotated Fig 3. depicts the section of shafts 2 comprising of second rollers), 
wherein each one of the pluralities of first guiding rollers respectively forms a set with an associated one of the plurality of second guiding rollers to guide the continuous strip in a transition from a first winding to a consecutive winding of the plurality of windings (Fig. 3 is annotated to depict a first roller, and a second roller. Said first and second rollers are a set. Similarly, a set is formed parallel as depicted, in Fig. 3. The rollers spirally guide the film along the surface of the drum [Paragraph 5]),
 wherein the first guiding roller of each set is arranged for receiving the continuous strip from the first winding in a first winding direction and for directing the continuous strip in a first transition direction (The first and second guiding rollers are annotated and depicted in Fig 3, receiving a film 13 in a direction analogous to the first winding direction and directing the film in a direction analogous to the first transition direction), 
the second guiding roller of each set is arranged for receiving the continuous strip in a second transition direction and for directing the continuous strip into the consecutive winding in a second winding direction (The second rollers are annotated and depicted in Fig 3, receiving a film 13 in a direction analogous to the second transition direction and directing the film in a direction analogous to the second winding direction), 
wherein the first transition direction is different from the first winding direction and the second transition direction is different from the second winding direction (Fig. 1 and 3 depicts the film 13 moving spirally around the surface of a drum such that the first and second rollers receive a film in one direction and direct it to another direction. Thus, the directions analogous to the first and second transition directions are different from the first and second winding directions).
Minervin does not explicitly disclose the apparatus can be used for cooling such that said drum is a cooling drum, however the box 7 is filled with warm air to dry the film 13 [Paragraph 4].
In an analogous art, Smith explicitly discloses an apparatus for cooling rubber latex or similar strips wherein a tank 1 is filled with cold air or water, such that said rubber latex/strip is cooled as it rotates around a drum 4 [Abstract]. Fig.1 and 2 depict a roller 6a that allows the rubber latex/strip to helically travel around the surface of the drum 4 [abstract].
A person of ordinary skill in the art, hereinafter “POSITA”, at the time of the invention would have found it obvious to modify Minervin in view of Smith such that the box 7 is filled with cold air to cool the film 13 after the drying, as said POSITA would be motivated to do so in order to have an apparatus for cooling a film 13.
Furthermore, said POSITA at the time of the invention would have found it prima facie obvious to further modify Minervin with Smith such that the shafts 2 (Specifically the aforementioned annotated sections in Minervin Fig 3.), can be replaced individual rollers 6a in order to pass the film 13 helically around the drum as evidenced by Smith.
Therefore, in addressing claim 44, Minervin in view of Smith explicitly discloses a cooling apparatus for cooling a continuous strip (an apparatus for cooling of a film 13 in a modified box 7, which comprises of cool air or water as evidenced by smith)
wherein the cooling apparatus comprises of a cooling drum with a cylindrical cooling surface that extends in a circumferential direction and has a rotation axis concentric to the cooling surface and extending in an axial direction (Fig. 1 & 2 depicts the cross section of a cylindrical drum with a surface that extends in the circumferential direction).  
wherein the drying apparatus further comprises a guiding device (shaft 2, modified to be individual rollers, thus shaft 2 is hereinafter “rollers 2”) for guiding a continuous strip (the film strip 13 is analogous to the continuous strip) in a plurality of windings around the cooling surface (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of rollers [Paragraph 5]), 
wherein the guiding device comprises a plurality of first guiding rollers (Fig 3. depicts the section of rollers 2 annotated in Fig. 3 as first rollers) and a plurality of second guiding rollers (Fig 3. depicts the section of rollers 2 annotated and depicted in Fig. 3, as second rollers), 
wherein each one of the plurality of first guiding rollers respectively forms a set with an associated one of the plurality of second guiding rollers to guide the continuous strip in a transition from a first winding to a consecutive winding of the plurality of windings (Minervin Fig. 3 is annotated and depicts a first and second guiding rollers. Said first and second guiding shafts/rollers are a set. Similarly, a set is formed with the guiding rollers parallel, in Minervin Fig. 3. The rollers spirally guide the film along the surface of the drum [Paragraph 5]),
 wherein the first guiding roller of each set is arranged for receiving the continuous strip from the first winding in a first winding direction and for directing the continuous strip in a first transition direction (The first rollers annotated, are depicted in Fig 3, receiving a film 13 in a direction analogous to the first winding direction and directing the film in a direction analogous to the first transition direction), 
the second guiding roller of each set is arranged for receiving the continuous strip in a second transition direction and for directing the continuous strip into the consecutive winding in a second winding direction (The second rollers annotated in Fig 3, are depicted in Fig 3, receiving a film 13 in a direction analogous to the second transition direction and directing the film in a direction analogous to the second winding direction), 
wherein the first transition direction is different from the first winding direction and the second transition direction is different from the second winding direction (Fig. 1 and 3 depicts the film 13 moving spirally around the surface of a drum such that the first and second rollers receive a film in one direction and direct it to another direction. Thus, the directions analogous to the first and second transition directions are different from the first and second winding directions).

    PNG
    media_image1.png
    376
    369
    media_image1.png
    Greyscale

Minervin Fig. 1 

    PNG
    media_image2.png
    462
    710
    media_image2.png
    Greyscale

Minervin Fig. 3, the First rollers are parallel to each other and labeled, likewise for the second and third rollers.

    PNG
    media_image3.png
    512
    818
    media_image3.png
    Greyscale

Smith Fig. 1, depicts a tank 1

	Regarding claim 45, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the first guiding roller of each set is arranged for directing the continuous strip in the first transition direction towards the second guiding roller of the respective sets (The annotated Minervin Fig. 3 depicts a first guiding roller arranged to direct the film it receives towards the second roller. This direction of the film  between said rollers is analogous to the first transition direction) and wherein the second guiding roller of each set is arranged for receiving the continuous strip from the first guiding roller of the respective set in the second transition direction, wherein the second transition direction is the first transition direction (The annotated Minervin Fig. 3 depicts the second roller receiving a film 13. Said film is continuous between the first and second roller and thus the first roller directs the film towards the second roller, wherein said second roller is analogous to the second guiding roller. The direction of the film between the two rollers is analogous to the first and second transition direction.).
	Regarding claim 46, Minervin in view of Smith explicitly discloses The cooling apparatus according to claim 44, wherein the guiding device comprises one or more third guiding rollers (The third roller is annotated in Minervin Fig. 3, In claim 1, the shafts were modified to be individual rollers in view of smith) between the first guiding roller and the second guiding roller of each set, wherein the one or more third guiding rollers are arranged for receiving the continuous strip in the first transition direction from the first guiding roller and for directing the continuous strip towards the second guiding roller in the second transition direction (Annotated Fig 3. Depicts the third roller, between the first roller and second roller, such that it receives the film 13 in a first transition direction and said strip continues towards the second guiding roller. ).
	Regarding claim 47, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the continuous strip (film 13, Minervin Fig. 3) has a longitudinal direction, wherein the first guiding rollers (first roller, Minervin Fig. 3) and the second guiding rollers (second roller, Minervin Fig. 3)  are arranged for twisting (Minervin Fig. 3 depicts Film 13 moving in a spiral motion) the continuous strip about the longitudinal direction thereof prior to directing the continuous strip from the first winding direction into the first transition direction and from the second transition direction into the second winding direction (the film 13 is disclosed as spirally moving down the drum, such that it would have a longitudinal direction. [Paragraph 5]).
	Regarding claim 48, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the first winding direction and the second winding direction are tangent to the cooling surface (Fig 1 and 3 depicts the film 13 moving spirally about a drum [Paragraph 5]. It is understood that as it moves in a spiral direction, said spiral direction is tangent to the surface of the drum. This is depicted in Fig 3 and thus the direction of the film 13 between the first and second roller, is tangent to the surface of the drum).
	Regarding claim 49, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 48, wherein the first guiding rollers (annotated Minervin Fig. 3 depicts the first roller) are at a first distance from the cooling surface in the first winding direction, wherein the first distance is the same for all first guiding rollers (Minervin Fig. 3 depicts the first rollers the same distance from the drum, wherein said distance is the first distance).
	Regarding claim 50, Minervin in view of Smith explicitly discloses The cooling apparatus according to claim 48, wherein the second guiding rollers (Minervin Fig. 3 depicts the second rollers) are at a second distance from the cooling surface in the second winding direction, wherein the second distance is the same for all second guiding rollers (Minervin Fig. 3, depicts the second rollers the same distance from the drum, and said distance is analogous to the second distance).
	Regarding claim 51, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the first winding direction extends in a first winding plane and the second winding direction extends in a second winding plane parallel to yet spaced apart from the first winding plane (Minervin Fig. 3 depicts the film 13 extending after the first rollers in a parallel manner relative to each other. Likewise, for the second rollers).
	Regarding claim 52, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 51, wherein the first winding plane and the second winding plane extend perpendicular to the rotation axis (the film 13 spirally extends across the surface of the drum as depicted in Minervin Fig. 3, thus said extension is perpendicular to the rotational axis in an analogous manner to the claim).
	Regarding claim 53, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the second guiding roller of each set is offset with respect to the first guiding roller (first roller, Minervin Fig. 3) of the respective set in the axial direction (the second roller is offset with respect to the first roller in a given set in the axial direction as depicted in Minervin Fig. 3).
	Regarding claim 54 Minervin in view of Smith explicitly discloses, the cooling apparatus according to claim 44, wherein the second guiding roller (Second roller, Minervin Fig. 3) of each set is offset with respect to the first guiding roller (first roller, Minervin Fig. 3 of the respective set in the circumferential direction (the second roller is offset with respect to the first roller in the circumferential direction as depicted in Minervin Fig. 3. wherein they have a circumferential distance between each other).
	Regarding claim 55 Minervin in view of Smith does not explicitly disclose the first and second roller to be between 20 and 60 degrees apart, as they are approximately 90 degrees apart, however it does disclose a third roller between said rollers that is approximately 45 degrees apart, as depicted in Minervin Fig. 3. 
	A POSITA at the time of the invention would have found it obvious to modify Minervin in view smith further, such that the first and second rollers are 45 degrees apart as evidenced by the third roller in Minervin Fig 3 in order to allow the film 13 to spirally wrap around the drum. 
Therefore, in addressing claim 55, Minervin in view of Smith, explicitly discloses the cooling apparatus according to claim 54, wherein the first guiding roller (first roller, Minervin Fig. 3) and the second guiding roller (second roller, Minervin Fig. 3)  of each set are spaced apart in the circumferential direction over a spacing angle in the range of twenty to sixty degrees (As evidenced by the third roller they are 45 degrees apart).
	Regarding claim 56 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 54, wherein the first guiding roller (first roller, Minervin Fig. 3) and the second guiding roller (second roller, Minervin Fig. 3)  of each set define a linear transition path for the continuous strip, wherein the first guiding roller and the second guiding roller of each set are positioned relative to the cooling surface so that the transition path is completely spaced apart from the cooling surface (the first and second roller define a linear transition path as the film 13 is depicted moving along the roller from a point near element 12 to a point near element 11. Said linear transition path is spaced apart from a drum 13, as the film 13 can be seen spirally moving around a drum. ).
	Regarding claim 57 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the second guiding roller (second roller, Minervin Fig. 3) of each set is aligned in the circumferential direction with the first guiding roller (first roller, Minervin Fig. 3) of a consecutive one of the sets (Fig. 3 depict the first and second rollers aligned along the circumference of the drum).
	Regarding claim 58 and 60, Minervin in view of Smith explicitly discloses all of the limitations of claim 44 such as the first and second guiding rollers. Minervin further explicitly discloses Fig. 3 wherein the film travels down the axial direction by moving from the first roller to the second roller. 
	Minervin in view of smith does not explicitly disclose traveling down the axial direction by tilting said rollers in an oblique manner relative to the rotational axis; thus, the deflection axis relative to the rotational axis is zero for said rollers, and therefore does not read on the limitation of claim 58. However, the first and second rollers have an inherent deflection axis of 0 relative to the rotational direction and thus read on the further limitations of claim 60.


    PNG
    media_image4.png
    484
    1115
    media_image4.png
    Greyscale

Minervin, Fig. 3 annotated to depict the axial direction/rotational axis, the circumferential/winding direction, and the deflection axis’s of the first and second rollers.

	In an analogous art Smith explicitly discloses a roller 121 which is oblique to the rotational axis, in order to diagonally cross the tank [Abstract].



    PNG
    media_image5.png
    580
    924
    media_image5.png
    Greyscale

Smith Fig. 2, is annotated to depict a roller 121 oblique to the rotational axis and roller 6a perpendicular to the rotational axis
	A POSITA at the time of the invention would have found it obvious to further modify Minervin with Smith as evidenced by Smith such that the film can travel in the axial direction via the first and second rollers by tilting said rollers in a manner oblique to the rotational axis. This is evidenced by roller 121 disclosed by Smith, which travels down the tank by obliquely tilting relative to the rotational axis. A POSITA would understand that to in order to have the film travel down the drum in a spiral manner smaller oblique angles for the first and second roller would be necessary. Said POSITA would be motivated to do so as tilting the first and second rollers facilitates travel in the axial direction as evidenced by Smith
	Therefore, in addressing claim 58, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the first guiding roller (first roller, Minervin Fig. 3) and the second guiding roller (second roller, Minervin Fig. 3) of each set are arranged for deflecting the continuous strip about a first deflection axis and a second deflection axis (the oblique angles of the first and second rollers), respectively, wherein the first deflection axis is tilted at an oblique first angle to the rotation axis and wherein the second deflection axis is tilted at an oblique second angle to the rotation axis, opposite to the first angle (the first and second rollers have angles oblique to the rotational axis. Said second roller would have an angle opposite to the first to facilitate traveling down the rotational axis in a spiral fashion).
	Therefore, in addressing claim 60, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 58, wherein the first deflection axis and the second deflection axis (the deflection axis of the first and second roller which are oblique to the rotational axis as evidenced by smith ) correspond to the axes of the first guiding roller(first roller, Minervin Fig. 3)  and the second guiding roller (second roller, Minervin Fig. 3), respectively (the first and second rollers have a deflection axis’s that corresponds to both rollers).
	Regarding claim 59, Minervin in view of Smith explicitly discloses all of the limitations of claim 44, wherein the first guiding roller (first roller, Minervin Fig. 3)  and the second guiding roller (second roller, Minervin Fig. 3)  of each set are arranged for deflecting the continuous strip about a first deflection axis and a second deflection axis (Deflection axis’s annotated in Fig. 3 depict a first and second deflection axis), respectively, wherein the first deflection axis is perpendicular to the first winding direction and the first transition direction or wherein the second deflection axis is perpendicular to the second winding direction and the second transition direction (the deflection axis’s are perpendicular to the winding directions and transition directions as annotated in Fig. 3).
	Regarding claim 61 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the first guiding rollers (first rollers, Minervin Fig. 3) are arranged side-by-side in the axial direction (Fig. 3 depicts the first rollers parallel to each other in the axial direction. The axial direction is annotated in Minervin Fig. 3 for clarity).
Regarding claim 62 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the second guiding rollers (second rollers, Minervin Fig. 3) are arranged side-by-side in the axial direction (Fig. 3 depicts the second rollers parallel to each other in the axial direction. The axial direction is annotated in Fig. 3 for clarity).
Regarding claim 63 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the cooling apparatus comprises a base (Minervin Fig. 1 depicts a shaft 5 analogous to the base) for rotatably supporting the cooling drum about the rotation axis, wherein the guiding device is supported relative to said base in a stationary angular position (Fig. 1 depicts the angular stationary position) about the rotation axis (The shaft 5 depicted in Minervin Fig. 1, which allows the drum to rotate about the rotational axis depicted in Minervin Fig. 3, as. Said Shaft 5 has a friction pully to drive said shaft [Paragraph 2] ).

    PNG
    media_image6.png
    445
    715
    media_image6.png
    Greyscale

Minervin Fig. 1, annotated to depict an angular position at a 45-degree angle from the horizontal plane and further annotated to clarify where shaft 5 is located.

Regarding claim 64 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, the cooling apparatus according to claim 63, wherein the angular position is at a stationary angle within a range of zero to sixty degrees with respect to a horizontal plane (The annotated Minervin Fig. 1 depicts the angular position at about a 45-degree angle with respect to the horizontal plane).
Regarding claim 65 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the guiding device further comprises one or more first alignment elements (first alignment element, Minervin Fig. 3 annotated below) for aligning the continuous strip at one or more of the first guiding elements rollers along an entry line (the first alignment element aligns the film 13 prior to the first roller as depicted in Fig. 3 annotated below).

    PNG
    media_image7.png
    528
    1312
    media_image7.png
    Greyscale

Minervin, Fig. 3 annotated to depict the axial direction/rotational axis, the circumferential/winding direction, and the deflection axis’s of the first and second alignment elements.
Regarding claim 66 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 65, wherein the one or more first aligning elements are one or more first alignment rollers (the first alignment elements are independent rollers, as modified in claim 44 in view of smith, Minervin Fig. 3), wherein each of the one or more first alignment rollers is arranged alongside one of the first guiding rollers for abutting the continuous strip in the axial direction at the entry line (the first alignment rollers aligns the film 13 prior to the first roller as depicted in Fig. 3 annotated above).
Regarding claim 67, Minervin in view of Smith explicitly discloses all of the limitations of claim 66 such as the first alignment rollers. Minervin further explicitly discloses Fig. 3 wherein the film travels down the axial direction by moving from the first alignment roller to the first roller. 
	Minervin in view of smith does not explicitly disclose traveling down the axial direction by tilting said first alignment roller in an oblique manner relative to the rotational axis; thus, the deflection axis relative to the rotational axis is zero for said first alignment roller, and therefore does not read on the limitation of claim 68. 
In an analogous art Smith explicitly discloses a roller 121 which is oblique to the rotational axis, in order to diagonally cross the tank [Abstract].
	A POSITA at the time of the invention would have found it obvious to further modify Minervin with Smith as evidenced by Smith such that the film can travel in the axial direction via the first alignment rollers by tilting said rollers in a manner oblique to the rotational axis. This is evidenced by roller 121 disclosed by Smith, which travels down the tank by obliquely tilting relative to the rotational axis. A POSITA would understand that to in order to have the film travel down the drum in a spiral manner smaller oblique angles for the first alignment roller would be necessary. Said POSITA would be motivated to do so as tilting the first alignment rollers facilitates travel in the axial direction as evidenced by Smith.
	Therefore, in addressing claim 67, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 66, wherein the continuous strip has an inside facing towards the cooling drum, wherein said one or more first alignment rollers (first alignment element, Minervin Fig. 3 annotated above) are arranged for obliquely abutting the inside of the continuous strip at the entry line (the deflection axis as modified by POSITA is oblique to the rotational axis, as evidenced by Smith. The first alignment elements are prior to the first rollers such that they are at the entry line).
Regarding claim 68 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the guiding device further comprises one or more second alignment elements (second alignment element, Minervin Fig. 3 annotated above) for aligning the continuous strip at one or more of the second guiding elements rollers along an exit line (the second alignment element aligns the film 13 after traveling through the second roller as depicted in Fig. 3 annotated above).
Regarding claim 69 Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 68, wherein the one or more second aligning elements are one or more second alignment rollers (the second alignment elements are independent rollers, as modified in claim 44 in view of smith, Minervin Fig. 3), wherein each of the one or more second alignment rollers is arranged alongside one of the second guiding rollers for abutting the continuous strip in the axial direction at the exit line (the second alignment element aligns the film 13 after traveling through the second roller as depicted in Fig. 3 annotated above)
Regarding claim 70, Minervin in view of Smith explicitly discloses all of the limitations of claim 69 such as the second alignment rollers. Minervin further explicitly discloses Fig. 3 wherein the film travels down the axial direction by moving from the second roller to the second alignment roller and further downward in the axial direction. 
	Minervin in view of smith does not explicitly disclose traveling down the axial direction by tilting said second alignment roller in an oblique manner relative to the rotational axis; thus, the deflection axis relative to the rotational axis is zero for said second alignment roller, and therefore does not read on the limitation of claim 70. 
In an analogous art Smith explicitly discloses a roller 121 which is oblique to the rotational axis, in order to diagonally cross the tank [Abstract].
	A POSITA at the time of the invention would have found it obvious to further modify Minervin with Smith as evidenced by Smith such that the film can travel in the axial direction via the second alignment rollers by tilting said rollers in a manner oblique to the rotational axis. This is evidenced by roller 121 disclosed by Smith, which travels down the tank by obliquely tilting relative to the rotational axis. A POSITA would understand that to in order to have the film travel down the drum in a spiral manner smaller oblique angles for second first alignment roller would be necessary. Said POSITA would be motivated to do so as tilting the second alignment rollers facilitates travel in the axial direction as evidenced by Smith.
	Therefore, in addressing claim 70, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 66, wherein the continuous strip has an inside facing towards the cooling drum, wherein said one or more second alignment rollers (first alignment element, Minervin Fig. 3 annotated above) are arranged for obliquely abutting the inside of the continuous strip at the exit line (the deflection axis as modified by POSITA is oblique to the rotational axis, as evidenced by Smith. The second alignment element aligns the film 13 after traveling through the second roller as depicted in Fig. 3 annotated above).
Regarding claim 71, Minervin in view of Smith explicitly discloses the cooling apparatus according to claim 44, wherein the first guiding roller (first roller, Minervin Fig. 3) and the second guiding roller (first roller, Minervin Fig. 3) of each set define a transition path for the continuous strip (path of film 13 between the first and second rollers of a given set, Minervin Fig. 3), wherein the guiding device further comprises one or more alignment elements (third roller, Fig. 3) at an intermediate position (position of the third roller, Minervin Fig. 3) along the transition path between the first guiding roller and the second guiding roller of each set for steering the continuous strip along the respective transition path (the third roller is on the path of the film 13 between the first and second roller, at an intermediate position, Minervin Fig. 3).
Regarding claim 76, Minervin in view of Smith explicitly discloses a method for cooling a continuous strip (film 13) using the cooling apparatus according to claim 44, wherein the method comprises the steps of: receiving the continuous strip from the first winding  (the winded film  13 at the first roller, as depicted in Minervin Fig. 3) at the first guiding roller (first roller) of at least one of the sets in the first winding direction (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of shafts [Paragraph 5]); directing the continuous strip in the first transition direction (The first rollers annotated, are depicted in Fig 3, receiving a film 13 in a direction analogous to the first winding direction and directing the film in a direction analogous to the first transition direction); receiving the continuous strip  at the second guiding element roller of the at least one of the sets in the second transition direction ; and directing the continuous strip into the consecutive winding in the second winding direction (The second rollers annotated in Fig 3, are depicted in Fig 3, receiving a film 13 in a direction analogous to the second transition direction and directing the film in a direction analogous to the second winding direction).

Claims 72 is rejected under 35 U.S.C. 103 as being unpatentable over Minervin (Su 1494 A1) in view of smith (GB 1500721 A), as applied to claim 71 in further view of Masao (JP H06106531 A).
Regarding claim 72, Minervin in view of Smith explicitly discloses all of the limitations of claim 71, such as one or more alignment elements (third roller, Fig. 3), however does not explicitly disclose said roller to be oppositely inclined with another alignment roller.
In an analogous art Masao explicitly discloses the guiding elements 25 and 26 at an intermediate position that define a linear transition path for the continuous strip (see path in Figure 5) and are positioned relative to the cooling surface so that the transition path is completely spaced apart from the cooling surface (transition path is separate from cooling surface Figure 5). Masao teaches the advantage of such rollers with a linear transition path include, in combination with other features, to optimally provide the cooled material to a subsequent stage for further processing with minimal operator error ([0013]).

    PNG
    media_image8.png
    376
    410
    media_image8.png
    Greyscale

Masao Fig. 5
A POSITA at the time of the invention would have found it obvious to modify Minervin in view of smith, further in view of Masao such that the alignment roller has a roller oppositely inclined in order to provide the film to a subsequent stage with minimum operator error.
Therefore, in addressing claim 72, Minervin in view of Smith and Masao explicitly disclose, the cooling apparatus according to claim 71, wherein the one or more alignment elements (third roller disclosed by Minervin and guiding element 26 disclosed by Masao) comprises a first alignment roller (third roller) and a second (guiding element 26) alignment roller which are oppositely inclined.

Claims 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Minervin (SU 1494 A1) in view of smith (GB 1500721 A), in further view of Hwang (KR 101368545 B1).
Regarding claims 73 and 74 Minervin in view of smith explicitly discloses all of the limitations of claim 44, such as the cooling apparatus which comprises of drum (Minervin Fig. 1) and the plurality of windings surface (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of shafts [Paragraph 5]) comprising of an infeed winding (film 13 at the position of element 12 as depicted in Minervin Fig. 3 ).
Minervin in view of smith does not explicitly disclose the limitation of claim 73 wherein the plurality of windings comprises of infeed pulling members and a controller to control the rotational speed of the drum and infeed pulling members. Minervin in view of smith does not explicitly disclose the limitation of claim 74 wherein the plurality of windings comprises of an outfeed winding member for feeding a continuous strip (film 13, Minervin Fig. 3)  away from the cooling drum.
In an analogous art Hwang explicitly discloses an inlet device 180 in Fig. 4 for introducing a rubber article, a roller 330 which is depicted in Fig. 4 moving the rubber article away from the cooling apparatus. Hwang further discloses a control unit that can control the time at which the rubber article is discharged, the rotational speed of the drum, and the inlet device 180, as well as further processes in the apparatus [Page 3, Paragraph 4].
A POSITA at the time of the invention would have found it obvious to modify Minerva in view of Smith in further view of Hwang such that the cooling apparatus further comprises of the inlet device and roller 330 to control when the film moves toward or away from the drum and the control unit to the rotational speed of the drum, inlet device 180 and roller 330. 
Therefore, in addressing claim 73, the cooling apparatus according to claim 44, wherein the plurality of windings (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of shafts, Minervin Paragraph 5)  comprises an infeed winding (film 13 at the inlet 12, Minervin Fig. 3) where the continuous strip (film 13, Minervin Fig. 3) is first applied to the cooling drum (drum), wherein the cooling apparatus comprises an infeed pulling member (inlet device 180, Hwang, Fig. 4) for feeding the continuous strip into the infeed winding at an infeed speed, wherein the cooling apparatus further comprises a controller (control unit, Hwang Page 3, Paragraph 4) that is operationally connected to the cooling drum to control the rotational speed of said cooling drum, wherein the controller is operationally connected to the infeed pulling member and controls the infeed pulling member such that the infeed speed is lower than the rotational speed of the cooling drum (The control unit can control the rotational speed of the drum,  and the inlet device 180).
Therefore, in addressing claim 74, The cooling apparatus according to claim 73, wherein the plurality of windings (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of shafts [Paragraph 5])  comprises an outfeed winding (film 13 at the outlet 13, Minervin Fig. 3) where the continuous strip (film 13) ultimately leaves the cooling drum, wherein the cooling apparatus further comprises an outfeed pulling member (roller 330, Hwang Fig. 4) for feeding the continuous strip out of the outfeed winding away from the cooling drum, wherein the controller (control unit) is operationally connected to the outfeed pulling member and controls the outfeed pulling member such that it pulls on the continuous strip at an outfeed rate that is higher than the rotational speed of the cooling drum (The control unit can control the time at which the rubber article is discharged).
Claims 75 are rejected under 35 U.S.C. 103 as being unpatentable over Minervin (SU 1494 A1) in view of smith (GB 1500721 A), as applied to claim 44 in further view of Hwang (KR 101368545 B1) and Tachibana (WO 2007/108243 A1).
Regarding claim 75 Minervin in view of smith explicitly discloses, all of the limitations of claim 44, such as the cooling apparatus which comprises of a drum ( Minervin Fig. 1), the continuous strip (film 13), and the plurality of windings surface (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of shafts [Paragraph 5]) comprising of an infeed winding (film 13 at the position of element 12 as depicted in Minervin Fig. 3 ).
Minervin in view of smith does not explicitly disclose the plurality of windings comprises of infeed pulling members; a buffer member; an extruder; and a controller to control the rotational speed of the drum and infeed pulling members.
In an analogous art Hwang explicitly discloses an inlet device 180 in Fig. 4 for introducing a rubber article, and a roller 330 which is depicted in Fig. 4 moving the rubber article away from the cooling apparatus. Hwang further discloses a control unit that can control the time at which the rubber article is discharged, the rotational speed of the drum, and the inlet device 180, as well as further processes in the apparatus; and an extruder to extrude material [Page 3, Paragraph 4].
A POSITA at the time of the invention would have found it obvious to modify Minerva in view of Smith in further view of Hwang such that the cooling apparatus further comprises of the inlet device and roller 330 to control when the film moves toward or away from the drum the control unit to the rotational speed of the drum, inlet device 180 and roller 330, and an extruder to extrude material.
	In the analogous art, Tachibana teaches a set of cooling drums (11, 12, 13 Figure 1) used to melt and cool a plastic extruded product from extruder 1 (Figure 1 Page 1 Bottom - Page 2 Top). Tachibana discloses a buffer member between the extruder and the cooling apparatus to absorb variations in the extrusion speed (dancer roller 15 Figure 1, Page 3 Bottom). Tachibana teaches the advantage of such a dancer roller include to improve production speed (Page 16).
It would have been POSITA at the time of the invention to modify Minervin in view of Smith and Hwang further in view of Tachibana such that the inlet device 180 receives the film 13 from a dancer roller in order to absorb vibrations from variations in extrusion speed which increases production speed 
	Therefore Minervin in view of Smith Hwang and Tachibana explicitly discloses a production line for producing a continuous strip (film 13, Minervin Fig. 3), wherein the production line comprises an extruder (extruder, Hwang) for extruding the continuous strip at a variable extrusion speed, a cooling apparatus according to claim 44 for cooling the continuous strip and a buffer member (dancer roller 16, Tachibana) between the extruder and the cooling apparatus to absorb variations in the extrusion speed, wherein the plurality of windings (as depicted in Fig. 3, the film is spirally moved along the surface of the drum via the plurality of shafts, Minervin Paragraph 5) comprises an infeed winding (film 13 at the inlet 12, Minervin Fig. 3) where the continuous strip is first applied to the cooling drum (drum, Minervin Fig. 1), wherein the cooling apparatus comprises an infeed pulling member (inlet device 180, Hwang, Fig. 4) that is located between the buffer member and the cooling drum for feeding the continuous strip into the infeed winding at an infeed speed, wherein the production line further comprises a control unit controller (control unit, Hwang) that is operationally connected to the cooling drum to control the rotational speed of said cooling drum, wherein the control unit controller is operationally connected to the infeed pulling member and configured to controls the infeed pulling member such that the infeed speed is lower than the rotational speed of the cooling drum (The control unit can control the rotational speed of the drum,  and the inlet device 180).

Response to Arguments
Applicant’s arguments with respect to claims 44-71, 76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 20-23, filed 02/02/2022, with respect to the rejection of claims 72-75 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Minervin (Su 1494 A1) in view of smith (GB 1500721 A). Claim 72 is in further view of Masao (JP H06106531 A), claims 73-74 are in further view of Hwang (KR 101368545 B1), and claim 75 is in further view of Tachibana  (WO 2007/108243 A1) and Hwang (KR 101368545 B1).
With regards to claim 72, the applicant argues that claim 72 depends on Hwang and that Masao does not disclose the deficiencies of Hwang, however Minervin (Su 1494 A1) in view of smith (GB 1500721 A), does discloses all of the limitations of claim 72 except for the oppositely inclined alignment rollers.
Similarly, with regards to claim 73-75, the applicant argues that the deficiencies of Hwang are not remedied, however Minervin (Su 1494 A1) in view of smith (GB 1500721 A), does discloses all of the limitations of claim 44, and thus discloses the deficiencies. Said deficiencies are that Hwang does not disclose a plurality of first and second guiding rollers according to claim 44, and that the guiding rails are merely used for inducing rotation to the rotation bodies 130 and are not guiding rollers that receive the continuous strip. However, Minervin (Su 1494 A1) in view of smith (GB 1500721 A), explicitly discloses first and second roller as annotated in Fig. 3 of Minervin above, wherein said rollers receive a film 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754